Citation Nr: 0032426	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the total original amount of $3750.

(The issue of entitlement to VA disability compensation under 
Title 38, United States Code, Section 1151, for disability 
residual to eye surgery is the subject of a separate decision 
of the Board this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to January 
1952.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan for additional development.  The case is 
now before the Board for final appellate consideration.

Correspondence dated May 22, 1997, was sent to the veteran's 
address of record informing him that a travel board hearing 
had been scheduled for June 25, 1997.  There is no 
indication, and the veteran has not alleged, that he did not 
receive this notice.  Notation in the claims file indicates 
that on June 25, 1997 the veteran failed to report for the 
scheduled hearing.  The appeal was thereafter certified to 
the Board, and the claims folder was transferred on July 3, 
1997.  In correspondence received on the veteran's behalf on 
July 9, 1997, a hearing before a traveling Member of the 
Board at the RO was requested.  

The October 1997 Board remand requested that the veteran be 
scheduled for a hearing before a Member of the Board at the 
RO.  Such a hearing has not been scheduled.  Regardless, the 
Board finds that it is precluded from granting an additional 
request for a hearing in this appeal.  The veteran did not 
file a written motion, within 15 days of the originally 
scheduled hearing date, identifying good cause for his 
failure to report that arose in such circumstances that a 
timely request for postponement could not have been 
submitted.  38 C.F.R. § 20.704(d) (2000). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for waiver of recovery of 
an overpayment of pension benefits in the total original 
amount of $3750 has been obtained by the RO.

2.  The veteran was at fault in the creation of the pension 
overpayment indebtedness.

3.  Recovery of the pension overpayment indebtedness would 
not be against equity and good conscience.


CONCLUSION OF LAW

Recovery of the indebtedness of overpayment of pension 
benefits in the total original amount of $3750 would not be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the RO erred in not 
waiving the amount of his overpayment.  He contends that he 
was not at fault in the creation of the overpayment.  
Accordingly, a favorable determination is requested.

In correspondence dated in June 1981, the veteran was 
informed that his election of improved pension was effective 
in June 1981.  The correspondence informed him that the award 
was based on his reported annual income of zero.  

At various times after beginning to receive VA pension, the 
veteran was informed that his rate of VA pension was directly 
related to his income, and that failure to inform VA promptly 
of income changes might result in the creation of an 
overpayment in his account.  Most recently, a May 1994 letter 
from VA to the veteran informed him that the amount of money 
he received from VA was based on many things, most 
importantly his income, and reminded him "to tell us 
immediately if there is any change" in his income.  

According to a report of contact, dated March 26, 1996, the 
veteran informed the RO by telephone that he had been awarded 
Social Security Administration (SSA) benefits in the amount 
of $590 a month, and had received the first check in February 
1996.  As a result, in May 1996 the RO reduced the veteran's 
monthly benefits and a debt of $1,180 was created.  The 
veteran was informed of this debt by correspondence dated May 
24, 1996.

In June 1996, the RO received notice that the veteran had 
received $4552 in retroactive payments from the SSA in 
December 1995.  In correspondence to the veteran dated in 
June 1996, the RO informed the veteran that it had received 
notice of the retroactive payment in the amount of $4552 and 
proposed to reduce the amount of his monthly benefit 
payments.  

In correspondence dated in August 1996, the veteran was 
informed that his VA disability pension payments were being 
reduced effective February 1, 1996, due to evidence showing 
that he had received a special lump sum award from SSA, to be 
counted as $3,962 income from February 1, 1996 to February 1, 
1997.  The additional retroactive benefit reduction resulted 
in the creation of an additional overpayment in the 
calculated amount of $2,570.  Along with the prior 
overpayment of $1180, the total overpayment was $3,750.  

In September 1996, a waiver of recovery of the total 
indebtedness was sought on the veteran's behalf.  It was 
alleged that the veteran did inform VA of his SSA award as 
soon as he received it.  An attached VA Financial Status 
Report (FSR) indicated that the veteran's total monthly net 
income, consisting of SSA and VA benefits, was $1000.  The 
FSR indicated that the veteran's total monthly expenses were 
$640.  

The Committee on Waivers and Compromises (Committee) denied 
the veteran's waiver request in October 1996, finding that 
the veteran was at fault in the creation of the overpayment 
debt by failing to inform VA in a timely manner of receipt of 
SSA benefits.  The Committee also held that it would not be 
against equity and good conscience to require the veteran to 
repay the overpayment.  The Committee pointed out that the 
monthly reported income of the veteran exceeded his monthly 
expenses by $360.  As a result, to require repayment of the 
debt would not cause an undue financial hardship.  Moreover, 
collection of the overpayment would not be against the 
standard of equity and good conscience, given the 
circumstances under which the overpayments arose.

In an Improved Pension Eligibility Verification Report (EVR) 
received in January 1997, the veteran indicated that he had 
zero net worth; had received zero annual income from January 
1, 1996 to December 31, 1996; and continued to receive 
monthly income of $607 from Social Security.  An attached VA 
medical expenses report indicated that he paid no medical 
expenses.  

Pursuant to development requested by the October 1997 remand, 
in February 1998 the RO received correspondence from the SSA 
confirming that the veteran's regular monthly Social Security 
payment (minus medical insurance premiums) was $572, 
beginning in December 1997.  In correspondence received from 
the Social Security Administration in February 1999, it was 
reported the veteran had received a payment in the amount of 
$4552 in December 1995, representing benefits due of $569 for 
April 1995 through November 1995.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  
The  phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
various elements which are not intended to be all inclusive.  
These elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the  
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

The Board notes that in the present case, the initial 
creation of the debt was the fault of the veteran.  The 
veteran failed to provide the RO with timely, accurate 
information pertaining to the receipt of monthly SSA benefits 
beginning in February 1996.  Further, despite his 
allegations, there is no evidence that he informed the RO of 
the lump sum SSA payment he received in December 1995.

As a result of the Board's finding that the veteran was at 
fault in the creation of the indebtedness, the fundamental 
question in this case is whether collection of the 
indebtedness would deprive the veteran of life's basic 
necessities.  Based on a careful review of the claims file, 
the Board finds that this would not occur.  

The veteran has not specifically contended that recovery of 
the overpayment would cause him financial hardship.  The most 
recent financial information submitted by the veteran shows 
that he continues to receive SSA benefits, and the record 
establishes he remains in receipt of VA compensation 
benefits.  Financial status reports of record establish that, 
even with recovery of the overpayment, he would have 
sufficient monthly income to meet the cost of the basic 
necessities of life.  Therefore, requiring repayment of the 
indebtedness in reasonable monthly installments would not 
deprive the veteran of basic necessities of life, or defeat 
the purpose for which pension benefits were intended.  
Indeed, the veteran's total reported income would more than 
cover his reported monthly expenses.  

Finally, there is no objective evidence that the veteran 
changed his position to his detriment in reliance upon the 
receipt of VA pension.  In addition, the veteran's debt to 
the Government should be given no less deference than the 
veteran's other debts.  It follows that because it would not 
be an undue hardship for the veteran to repay the 
indebtedness at issue, his failure to make restitution would 
result in unfair gain and unjust enrichment.  

In view of the foregoing, the Board finds that, while the 
veteran was not guilty of bad faith, fraud or willful 
misrepresentation in the creation of the indebtedness at 
issue, its collection would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302;  38 C.F.R. 
§§ 1.963, 1.965. 


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the original amount of $3750 is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

